Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected valve or method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 21, 2022.
Response to Amendment
Claims 1-19 are pending. Claims 8-15 have been withdrawn. Claims 16-19 are new.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites, “wherein motor to receive a control signal.” Motor should be preceded by a definite article to refer to the motor recited in parent claim 18. Additionally, claim 19 appears to recite a method step of having a control signal received by the motor. Claim 19 should be amended to clarify the structure that is being claimed. It is believed Applicant intended to recite a controller which is configured to send a control signal to control the motor and claim 19 is examined based on that understanding.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeneborn (US 2019/0176404) in view of Reichel (US 2020/0223140).
Regarding claim 1, Schoeneborn discloses an apparatus (laser sintering device 1, [0039]) comprising: a build material transport path to transport a build material with air flow (flow of building material in a carrier gas constitutes a transport path, [0008]); an inlet to introduce ambient air into the build material transport path to decrease moisture content in the air flow (gas introduction unit 72, [0067]); a valve to connect the inlet to the build material transport path (valve, [0067]), wherein the valve is to adjust an amount of ambient air introduced into the build material transport path (valve, [0067]); a sensor to detect the moisture content in the air flow and to generate a signal to indicate the moisture content (first humidity sensor 62, [0073]); and a processor to receive the signal from the sensor and to control the valve to maintain a predetermined moisture content in the air flow (control unit 60 initiates gas introduction unit 72 to inlet more gas when humidity is above a tolerance criterion, [0073]).
	Schoenborn teaches an apparatus substantially as claimed. Schoenborn does not disclose a humidifying element to receive the air flow from the build material transport path, the humidifying element to add moisture to the air flow; a valve to connect the humidifying element to the build material transport path.
	However in the same field of endeavor of powder bed fusion ([0002] of Schoeneborn and [0002] of Reichel), Reichel teaches a humidifying element to receive the air flow from the build material transport path ([0018]), the humidifying element to add moisture to the air flow ([0018] [0020]); and a valve to connect the humidifying element to the build material transport path (partially withholding and variably mixing the gas inherently requires a structure accomplishing the function that constitutes a valve, [0008]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified gas introduction unit 72 of Schoeneborn such that the valve can also introduce the humidified fluid medium of Reichel because [0014] of Reichel teaches that enriching some moisture reduces electrostatic charge for better usability of the transported powder and [0073] of Schoenborn teaches regulating humidity.
	Regarding claim 2, Schoeneborn as modified teaches wherein humidifying element comprises a water source ([0012] of Reichel) and a heating element ([0017] of Reichel).
Regarding claim 3, Schoeneborn as modified teaches wherein the processor is to control the heating element to adjust a rate at which moisture is added to the air flow (intentionally control saturation by heating, [0017] of Reichel; would be obvious to include because [0017] of Reichel teaches controlling heat to control saturation with water (the additional component)).
	Regarding claim 4, Schoeneborn as modified teaches a blower to circulate the air flow through the build material transport path (fan moves powder which moves with carrier gas, [0057] of Schoeneborn).

Claims 5-7, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeneborn (US 2019/0176404) in view of Reichel (US 2020/0223140) as applied to claim 1 above, and further in view of Sun (WO 2018206810; all citations to US 2020/0054024).
Regarding claim 5, Schoeneborn does not disclose the structure of the valve, including wherein the valve is a mixing valve to combine a mixture of the ambient air and the air flow from the humidifying element.
	However, solving the same problem of delivering two gas streams to increase or decrease humidity, Sun teaches wherein the valve (valve arrangement 180, [0043], Fig. 3) is a mixing valve to combine a mixture of the ambient air and the air flow from the humidifying element (valve arrangement 180 adjusts mixing ratio from heating stage 150 and humidity adjustment stage 160 to control the resulting humidity, [0043], Fig. 3).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified gas introduction unit 72 of Schoeneborn to have the structure of valve arrangement 180 of Sun (the mixing valve embodiment) because [0043] of Sun teaches valve arrangement 180 of Sun can adjust mixing ratios to control humidity, a regulatory goal taught in [0073] of Schoeneborn.
	Regarding claim 6, Shoeneborn as modified teaches a moveable element in the mixing valve, the moveable element to adjust a ratio of the ambient air and moist air from the humidifying element (valve arrangement 180 of Sun must inherently move for variable mixing, [0043]).
Regarding claim 7, Schoeneborn does not disclose the structure of the valve, including wherein the valve is a non-mixing valve moveable between a first position to introduce the ambient air into the build material transport path and a second position to allow moist air from the humidifying element to flow into the build material transport path.
	However, solving the same problem of delivering two gas streams to increase or decrease humidity, Sun teaches wherein the valve (valve arrangement 180, [0043], Fig. 3) is a wherein the valve is a non-mixing valve moveable between a first position to introduce the ambient air into the build material transport path and a second position to allow moist air from the humidifying element to flow into the build material transport path (valve arrangement 180 can switch between inletting gas from heating stage 150 and humidity adjustment stage 160 to control the resulting humidity, [0043], Fig. 3).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified gas introduction unit 72 of Schoeneborn to have the structure of valve arrangement 180 of Sun (the non-mixing switching valve) because [0043] of Sun teaches valve arrangement 180 of Sun to switch which gas is inlet to control humidity, a regulatory goal taught in [0073] of Schoeneborn.
Regarding claim 16, Schoeneborn as modified teaches wherein the valve comprises: a first inlet to receive ambient air from the inlet of the apparatus (gas introduction unit 72, Schoeneborn [0067]); a second inlet to receive moist air from the humidifying element (as modified inlet for partially withholding and variably mixing the gas inherently requires an inlet, Reichel [0008] [0018] [0020]), wherein the moist air has greater moisture content than the ambient air (as modified, humidified medium of Reichel [0014] has higher humidity than water free air from gas introduction unit 72 of Schoeneborn [0067]). Schoeneborn as modified teaches an apparatus substantially as claimed.
Schoeneborn as modified does not teach the details of the structure of the valve as modified, including an outlet to dispense the ambient air received from the first inlet and the moist air received from the second inlet into the build material transport path; and a moveable element moveable between the first inlet and the second inlet, wherein the moveable element is to adjust a ratio of the moist air to the ambient air to maintain the predetermined moisture content in the build material transport path.
	However, solving the same problem of delivering two gas streams to increase or decrease humidity, Sun teaches wherein the valve (valve arrangement 180, [0043], Fig. 3) comprises: a first inlet to receive ambient air from the inlet of the apparatus (first inlet 181, [0043]); a second inlet to receive moist air from the humidifying element (second inlet 183, [0043]), wherein the moist air has greater moisture content than the ambient air (second inlet 183 is from humidity adjustment stage 160, [0043]); an outlet to dispense the ambient air received from the first inlet and the moist air received from the second inlet into the build material transport path (outlet 185, [0043]); and 4App. No. 16/607,755Reply to action of Nov. 23, 2021 a moveable element moveable between the first inlet and the second inlet (valve arrangement 180 of Sun must inherently move for variable mixing, [0043]), wherein the moveable element is to adjust a ratio of the moist air to the ambient air to maintain the predetermined moisture content in the build material transport path (valve arrangement 180 adjusts mixing ratio from heating stage 150 and humidity adjustment stage 160 to control the resulting humidity, [0043], Fig. 3).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified gas introduction unit 72 of Schoeneborn to have the structure of valve arrangement 180 of Sun because [0043] of Sun teaches valve arrangement 180 of Sun to control humidity at an outlet based on an input of two gases, one with higher humidity, and controlling humidity is a regulatory goal taught in [0073] of Schoeneborn. As note above regarding claim 1, Schoeneborn teaches the downside of excessive humidity and Reichel teaches the downside of too little humidity.
	Regarding claim 18, Schoeneborn as modified teaches a motor to move the moveable element of the valve (as modified inherent structure for moving valve arrangement 180 of Sun [0043]).
	Regarding claim 19, Schoeneborn as modified teaches wherein motor to receive a control signal from the processor (controller 120 sends a signal that causes the valve arrangement to move, which is inherently driven by a structure constituting a motor, [0043] Sun), wherein the control signal is to control the motor to move the moveable element to adjust the ratio to maintain the predetermined moisture content in the build material transport path ([0043] Sun).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeneborn (US 2019/0176404) in view of Reichel (US 2020/0223140) and Sun (WO 2018206810; all citations to US 2020/0054024) as applied to claim 16 above, and further in view of Wittgas (https://www.wittgas.com/us/products/gas-mixers-gas-blenders/ https://www.youtube.com/watch?v=HpsO7T8sQEk&t=215s).
	Regarding claim 17, Schoeneborn as modified teaches wherein the outlet of the valve is oriented perpendicular to one but not both of the first inlet and the second inlet (outlet 185 perpendicular to inlet 183 but not inlet 181 in valve arrangement 180, Sun [0043] Fig. 3).
However, in the same field of endeavor of a mixing valve for proportionally mixing two gases, Wittgas teaches wherein the outlet of the valve is oriented perpendicular to the first inlet and the second inlet (see Fig. below with outlet extending in a vertically upward direction with a first inlet and a second inlet oriented perpendicular to the outlet).

    PNG
    media_image1.png
    803
    1282
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Schoeneborn such that valve arrangement 180 of Sun resembles the valve arrangement of Wittgas because Wittgas teaches that the arrangement shown in the video produces easily controlled proportional mixes of two input gases irrespective of input pressure differential that can be adjusted rapidly. Separately, the orientation of the inlets and outlet of the valve of valve arrangement 180 of Sun differs from the claimed orientation constitutes a change in shape (See MPEP 2144.04(IV)(B)). The difference is a design choice and Wittgas teaches a mixing valve with the claimed orientation, demonstrating that the claimed orientation was taught in the prior art for mixing valves.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ge (CN 108943722 A) teaches an additive manufacturing apparatus with a humidity adjusting mechanism comprising a drying unit and a humidifying unit that adjusts humidity to be within a range of 20%-80% RH. 
Schoeneborn (US 11,052,610) teaches subject matter similar to Schoeneborn (US 2019/0176404), cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                                                                                                                                                                                           
/NIKI BAKHTIARI/
Primary Examiner, Art Unit 1726